Citation Nr: 0813790	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2008, the veteran submitted additional evidence 
with a waiver of initial RO consideration. See 38 C.F.R. § 
20.1304 (2007).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.	The veteran did not engage in combat.

2.	The record does not include credible supporting evidence 
for the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Pelegrini II that VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), to the extent possible, must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
July 2005, prior to the initial adjudication of his claim in 
the July 2006 rating decision.  The VCAA letter summarized 
the evidence needed to substantiate the claim and the VA's 
duty to assist.  It also specified the evidence that the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the VCAA letter clearly satisfied the 
first three "elements" of the notice requirement.  
Additionally, the letter states, "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  This satisfies the fourth element.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  In a March 2006 letter, the veteran received 
Dingess notice, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records and the report of a VA examination.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).
Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f).  If there is no combat experience, 
or if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  It is not sufficient to simply rely on service in 
a combat zone.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
The stressor must be of such gravity that it would evoke the 
symptoms in almost anyone, for example, serious threat to 
one's life or physical integrity or seeing another person 
seriously injured or killed as the result of an accident or 
physical violence.  The existence of a recognizable stressor 
or accumulation of stressors must be supported by evidence.  
Id. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor. 

Analysis

In December 2003, Dr. A.C., a clinical psychologist for the 
VA, diagnosed the veteran with PTSD based on his Vietnam 
experience.  This satisfies the first two elements of a PTSD 
service connection claim.  

The veteran does not have combat experience.  His DD Form 214 
shows no awards indicative of combat and his military 
occupational specialty (MOS) was wheeled vehicle mechanic 
with a transportation company.  Therefore, the veteran's 
claimed stressors must be corroborated by evidence other than 
his own lay testimony or the diagnosis of PTSD. See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

The veteran has identified three in-service stressors during 
that time which have contributed to his PTSD.  These 
incidents include (1) an October 1969 incident in which the 
veteran ran over a Vietnamese girl with a truck, which, 
according to the veteran, was recorded by military police for 
the 101st Airborne Division, (2) a December 1969 incident 
involving the transport of enemy prisoners of war, and (3) a 
January 1970 incident where the veteran found himself caught 
overnight at a firebase that was subject to attack.  The 
first two incidents were reported on the completed VA Form 
21-0781 (Statement in Support of Claim for Service Connection 
for PTSD) filed in October 2005, while the third stressor was 
identified as part of the substantive appeal in May 2007.  A 
Veterans Claim Examiner attempted to locate records to 
corroborate the first claim through a search of the 101st 
Airborne's military police records for October 1969, but an 
April 2006 National Archives and Records Administration 
(NARA) search found no record of an incident involving a 
Vietnamese girl.  In July 2006, the VA issued a Formal 
Finding on a lack of information required to verify stressors 
in connection with a claim for service connection for PTSD 
with regard to the first two stressors, citing the 
unsuccessful NARA search and the anecdotal nature of the 
veteran's statements.   See Cohen v. Brown, 10 Vet. App. 128, 
134 (1997) ("Anecdotal incidents, although they may be true, 
are not researchable. In order to be researched, incidents 
must be reported and documented.").  Given that the third 
claim is similarly anecdotal in nature and relies on an 
incident during which the veteran was outside of his unit, 
military records placing him in combat with another unit are 
unlikely to exist, particularly since his service personnel 
records do not show assignment to any unit (including on a 
temporary basis) other than the 666th Transportation Company 
from September 1969 to March 1970.  

In the case of Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Court determined that a veteran's presence with 
his unit at the time attacks occurred corroborated his 
statement that he experienced such attacks personally.  
Unlike Pentecost, the case on appeal concerns a veteran who 
was temporarily away from his unit and among another when the 
stressor occurred.  Military records may be able to verify 
whether the firebase in question was subject to a night 
attack in January 1970, but not whether or not the veteran 
was at that firebase when it occurred.  Any attempt at 
verification would be futile.  VA has no duty to act when 
such action would serve no useful purpose.  38 U.S.C.A. § 
5103A(a)(2). 

The Board does not question the veteran's veracity, but given 
the unverifiable anecdotal nature of the claimed stressors, 
credible supporting evidence that the claimed in-service 
stressor occurred cannot be obtained.  Thus, element (3) 
cannot be satisfied.  Therefore, service connection for PTSD 
cannot be established.  In reaching this decision, the Board 
has determined that application of the benefit-of-the-doubt 
doctrine is not applicable because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


